Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statement(s) (IDS) submitted on 12/18/2019 & 8/10/2021 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.

Objection
Claims 1, 6, 7, 9, 10, 14, and 16 are objected for including informalities: specifically, these claims include dashes as the beginning of claim elements, which is not in accordance with US practice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 3 recites, “wherein a second smart card comprises said clock, the first smart card and the second smart card being part of the same manufacturing batch of smart cards.” (emphasis added)

	Additionally, the Examiner’s searching and research indicates that manufacturing differences in the crystals used in the oscillators of the smart card are what cause time drift.  Thus, the manufacturing of smart cards in the same batch would not, according the Examiner’s research and understanding, allow one to conclude that smart cards from the same batch would have the same or similar time drift characteristics.
	Claim 6 is rejected for depending from claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites, “wherein a second smart card comprises said clock, the first smart card and the second smart card being part of the same manufacturing batch of smart cards.” (emphasis added)
	The Examiner asserts that the above emphasized features are not definite because it is not possible to determine the boundary of what a “same manufacturing batch” includes and does not include. 	
	Claim 6 is rejected for depending upon rejected claim 3.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-14, and 16 are rejected under 35 U.S.C. 102 as being anticipated by US 2018/0285546 to Greenberg (hereinafter “Greenberg).
Claim 1 recites, 
A method for determining a behavior of a first smart card, implemented by a server, the method comprising: 
Greenberg in fig. 1A, which is described in [0308-314], discloses a token device (“smart card”) that generates a one-time password or token. Greenberg also discloses a server (“server”) in fig. 12, where the user uses a remote terminal to enter in the one-time password or token, which is sent to the server.
- obtaining a first reference time data corresponding to a time for setting a clock, … 
Greenberg in [0048] discloses synching or initializing a clock of the token device (see fig. 1A) with the clock of a server to determine clock drift at a later time, which corresponds to “obtaining a first reference time data.” 
Specifically, Greenberg [0048] in full states, “During manufacture, the clock time can be synchronized with the clock on a server (e.g. NTP server), for example, to allow clock drift to be determined at a later date.”
… and a second reference time data corresponding to a time for reading a first time data of said clock, 
Greenberg in [0223-226], which are included in full below, teach a server obtaining a token’s clock time (“second reference time data”). Greenberg in [0223-225] discloses a synchronization module that is part of a server (see fig. 12 of Greenberg), which receives the token’s (“smart card”) clock time.  An embodiment of this process is also described in [0228-231] of Greenberg.
- determining a time drift associated with the first smart card based on said first reference time data and on said second reference time data, and 

- determining a behavior of the first smart card from said time drift.  
	The Examiner interprets the “behavior” of the first smart card as corresponding to either i) a time drift per unit of time (i.e., per day) that can be used in the future to estimate the total time drift since the last adjustment of the time performed by the server, or ii) the behavior is the total time drift over a period of time (e.g., 6 months, 2 days, and 4 hours) that is calculated based, at least partially upon, a (determined) “time drift” of the “first smart card” over a unit of time (e.g., per day or year).  
Greenberg in [0048] discloses synching a clock of the token device (see fig. 1A) with the clock of a server to determine clock drift at a later time, which corresponds to obtaining “first reference time data.” (i.e., setting time or initialization time)
Greenberg in [0225] discloses determining the difference between token’s clock time and the comparator time (i.e., server’s clock, see Greenberg at [0233]), which is used  to determine the time drift of the token’s clock.
Greenberg in [0226] discloses applying the time shift to perform future corrections so that an estimated synchronization of the token clock and the comparator clock may be performed in the future.  
This time adjustment (to account for “time drift”) in Greenberg allows the server to adjust its own time clock to align with the actual time kept on the token device’s clock, which is not as accurate as the server’s clock and as a result causes time drift. For example, if the token device displays a new token / one-time-password every 30 seconds, the server can more accurately predict which token / one-time-password is being displayed on the token device, and thus, the server can more accurately determine which 30 second time window and the corresponding token / one-time-password is being displayed.  
Greenberg in [0223-226] states, “[0223] The synchronization module is optionally configured to: [0224] a. receive a token's clock time (e.g. via user input); [0225] b. determine a difference between the token's clock time and a comparator clock, thereby identifying a time shift; and [0226] c. apply the determined time shift to the validation algorithm (e.g. such that the validation algorithm uses the time shift for future code/time correlations).”

Claim 2 recites, 
The method according to claim 1, wherein the first smart card comprises said clock.  
	Greenberg at [0046] discloses the token (“smart card”) that includes a clock. Specifically, [0046] of Greenberg states, “[a] controller of the invention is configured to obtain a clock signal (e.g. a clock 

Claim 4 recites, 
The method according to claim 1, wherein the server is an authentication server, able to authenticate the first smart card.  
The Examiner interprets “authentication the first smart card” as corresponding to matching the output code(s) (from the server) with the user’s input code(s), as taught in [0200] of Greenberg. Greenberg in [0202-206] discloses that the validation module, which is part of the server in fig. 12 of Greenberg, is also referred to as a registration module. Greenberg in [0204-205] discloses that the registration module receives a user ID as well as the token, and thus, the server in fig. 12 of Greenberg performs authentication of the user (“authentication server”).  The process of associating the smart card with a user is interpreted as corresponding to “able to authenticate the first smart card.”

Claim 5 recites, 
The method according to claim 1, wherein the time drift is also determined based on information on the manufacture or use of the first smart card, stored in the server.  
	Greenberg in [0189] discloses using additional information on the use of the token device, where the additional information used in determining the “time drift” is the user’s time zone.

Claim 7 recites, 
The method according to claim 1, wherein said second reference time data is received: 
- during a phase of manufacture of the first smart card, or 
- during a phase of use of the first smart card, during a first transaction implemented by means of said first smart card, 
Greenberg in [0223-225] discloses a synchronization module that is part of a server (see fig. 12 of Greenberg), which receives the token’s (“smart card”) clock time. This can be performed after the device is sold, because [0224] of Greenberg discloses that the user’s input could be used to send the token’s clock time to the server. Thus, “during a phase of use of the first smart card.” The Examiner interprets “first transaction” as corresponding to an authentication operation.   
said first reference time data of the clock being also received.   
Greenberg in [0048] discloses synching a clock of the token device (see fig. 1A) with the clock of a server to determine clock drift at a later time, which corresponds to obtaining “first reference time data.” 

Claim 8 recites, 
The method according to claim 1, 
wherein determining a behavior comprises: 
obtaining a second time data of the clock of the first smart card, and a third reference time data
The Examiner interprets the “second time data” and the “third reference time data” as a future time of reading after the “second reference time data” is read. (See fig. 4 of the applicant’s invention, which shows an initialization / setting reading Tr1, a “first time data” Tc1 that corresponds to a “second reference time data” Tr2, and a “second time data” Tr2 that corresponds to a “third reference time data” Tr3) 
As discussed above in the rejection of claim 1, Greenberg in [0223-226] discloses reading the “second reference time data” from the token device (“smart card”) of Greenberg.
Greenberg in the first sentence of [0235] further discloses receiving the token's clock time and comparing the clock time to a comparator clock of a server, and repeating this a plurality of times (e.g. over a period of time) in order to calculate drift on the basis of a plurality of comparisons. (see relevant portion of [0235] included below) 
The receiving of time data multiple times and performing multiple comparisons, corresponds to “obtaining a second time data …, and a third reference time data corresponding to a time for reading the second time data of the clock, during a second transaction implemented by means of said first smart card.” 
wherein the determined behavior is determined based on the third reference time data.   
	Again, the Examiner interprets the “behavior” of the first smart card as corresponding to either i) a time drift per unit of time (i.e., per day) that can be used in the future to estimate the total time drift since the last adjustment of the time performed by the server, or ii) the behavior is the total time drift over a period of time (e.g., 6 months, 2 days, and 4 hours) that is calculated based, at least partially upon, a (determined) “time drift” of the “first smart card” over a unit of time (e.g., per day or year).  
	As discussed above, Greenberg in [0235] discloses determining the drift rate and the drift acceleration using a plurality of time comparisons.  (see [0235] below)
	Greenberg in [0331-334] discloses having the verification module of the server in fig. 12 of Greenberg apply the token’s drift or time shift to the verification process in order to obtain the corresponding “output code.”  
Greenberg in [0235] states, “[0235] Optionally, the steps of receiving a token's clock time and comparing the clock time to a comparator clock are repeated a plurality of times (e.g. over a period of calculate rate of drift (e.g. rate of change of drift over a period of time), AKA, a drift speed based on the plurality of comparisons. Alternatively, the synchronization module is configured to calculate the rate of change of the drift rate (e.g. rate of change of drift speed over a period of time), AKA, a drift acceleration. … ” (emphasis added)

Claim 9 recites, 
The method according to claim 1, wherein the behavior of the first smart card is a time de-synchronization of the first smart card relative to the server, 
The Examiner continues to interpret the “time de-synchronization” as a time drift between the smart card and the server. This interpretation has been consistently used in all of the rejections, as clearly seen above.
wherein the step of determining a behavior of the first smart card comprises: 
- determining a corrected security code from the time drift.    
	In fig.12 of Greenberg the server includes a synchronization module that performs calculation regarding the time drift of the clock in the token device of fig. 1a. The server in fig. 12 also includes a verification module (see [0333] first sentence) that uses the calculated token clock as the basis for determining the output code. (Greenberg in [0334]) This corresponds to obtaining a “corrected security code” because the output code in Greenberg is based on a corrected time that is adjusted to account for the time drift of the token device.

Claim 10 recites, 
The method according to claim 9, wherein determining a behavior of the first smart card further comprises: 
- comparing the corrected security code with a received security code, said received security code having been emitted by the first smart card.   
	The Examiner notes that the verification of the token devices code(s) as performed in Greenberg is often performed at a later date, as described at the end of [0105] in Greenberg.
	Greenberg in [0189-190] discloses the above features. [0189] discloses that the time drift is accounted for when receiving “token produced codes.”  In the middle of [0190] Greenberg discloses the validation. 
	Greenberg in fig. 16 and [0191-193] discloses that the “output codes” of the validation code sheet are produced by accounting for the time drift (see [0189]) so that the entered codes from the user may be listed next to (for comparison) the actual validation codes that correspond to that time. 


Claim 11 recites, 
The method according to claim 10, further comprising 
authenticating the first smart card, based on the result of the comparing of the corrected security code with the received security code.  
The Examiner interprets “authentication the first smart card” as corresponding to matching the output code(s) (from the server) with the user’s input code(s), as taught in [0200] of Greenberg.
Greenberg in [0202-206] discloses that the validation module, which is part of the server in fig. 12 of Greenberg, is also referred to as a registration module. Greenberg in [0204-205] discloses that the registration module receives a user ID as well as the token, and thus, the server in fig. 12 of Greenberg performs authentication of the user (“authentication server”).  The process of associating the smart card with a user is interpreted as corresponding to “able to authenticate the first smart card.”

Claim 12 recites, 
The method according to claim 10, 
wherein said second reference time data is received during a phase of use of the first smart card, during a third transaction implemented by means of the first smart card, the determination of the time drift comprising a definition of the time drift    
The Examiner interprets the “given value” in accordance with the printed publication of the application, which at [0202] states that the given value is calculated on a series of several time drifts. Thus, the above features of the claim are interpreted as time drift calculated based on multiple transactions. 
The Examiner interprets the “second time data” and the “third reference time data” as a future time of reading after the “second reference time data” is read. (See fig. 4 of the applicant’s invention, which shows an initialization / setting reading Tr1, a “first time data” Tc1 that corresponds to a “second reference time data” Tr2, and a “second time data” Tr2 that corresponds to a “third reference time data” Tr3) 
As discussed above in the rejection of claim 1, Greenberg in [0223-226] discloses reading the “second reference time data” from the token device (“smart card”) of Greenberg.
Greenberg in the first sentence of [0235] further discloses receiving the token's clock time and comparing the clock time to a comparator clock of a server, and repeating this a plurality of times (e.g. 
	Greenberg in [0331-334] discloses having the verification module of the server in fig. 12 of Greenberg apply the token’s drift or time shift to the verification process in order to obtain the corresponding “output code.”  
Greenberg in [0235] states, “[0235] Optionally, the steps of receiving a token's clock time and comparing the clock time to a comparator clock are repeated a plurality of times (e.g. over a period of time), and the synchronization module is configured to calculate rate of drift (e.g. rate of change of drift over a period of time), AKA, a drift speed based on the plurality of comparisons. Alternatively, the synchronization module is configured to calculate the rate of change of the drift rate (e.g. rate of change of drift speed over a period of time), AKA, a drift acceleration. … ” (emphasis added)

Claim 13 recites, 
The method according to claim 12, wherein the given value is determined based on a previously determined time drift.  
	See rejection of claim 12, included above, where the “given value” is based on several determined time drifts. It logically follows that at least one of the time drifts was “previously determined” because all of the time drifts are not determined simultaneously, and also, Greenberg in [0235] states, “Optionally, the steps of receiving a token's clock time and comparing the clock time to a comparator clock are repeated a plurality of times (e.g. over a period of time).” Thus, at least one of these token clock times, which are used to determine the time drift, were previously determined.  Additionally, Greenberg, as discussed above, uses the different time drifts over different periods, to determine the acceleration of the time drift.  

Claim 14 recites, 
A server comprising: 
a memory containing instructions; and 
G1 in [0041] & [0044] discloses that the token device (fig. 1a) includes a memory. 
a processor that is operably connected to the memory and that executes the instructions to perform operations comprising: 
G1 in [0041] & [0044] discloses that the token device (fig. 1a) includes a controller (“processor”) that reads instructions from a non-transitory storage, which may include a memory.
- obtaining a first reference time data corresponding to a time for setting a smart card clock, …

Specifically, Greenberg [0048] in full states, “During manufacture, the clock time can be synchronized with the clock on a server (e.g. NTP server), for example, to allow clock drift to be determined at a later date.”
…and a second reference time data corresponding to a time for reading a first time data of said smart card clock; 
Greenberg in [0223-226], which are included in full below, teach a server obtaining a token’s clock time (“second reference time data”).  Greenberg in [0223-225] discloses a synchronization module that is part of a server (see fig. 12 of Greenberg), which receives the token’s (“smart card”) clock time.  An embodiment of this process is also described in [0228-231] of Greenberg.
- determining a time drift associated with the first smart card based on said first reference time data and on said second reference time data, and 
Greenberg in [0225] discloses determining the difference between token’s clock time and the comparator time (i.e., server’s clock, see Greenberg at [0233]) to determine the time drift of the token’s clock. (See [0223-225] of Greenberg below, in full)
- determining a behavior of the first smart card from said time drift.  
	The Examiner interprets the “behavior” of the first smart card as corresponding to either i) a time drift per unit of time (i.e., per day) that can be used in the future to estimate the total time drift since the last adjustment of the time performed by the server, or ii) the behavior is the total time drift over a period of time (e.g., 6 months, 2 days, and 4 hours) that is calculated based, at least partially upon, a (determined) “time drift” of the “first smart card” over a unit of time (e.g., per day or year).  
Greenberg in [0048] discloses synching a clock of the token device (see fig. 1A) with the clock of a server to determine clock drift at a later time, which corresponds to obtaining “first reference time data.” (i.e., setting time or initialization time)
Greenberg in [0225] discloses determining the difference between token’s clock time and the comparator time (i.e., server’s clock, see Greenberg at [0233]), which is used  to determine the time drift of the token’s clock.
Greenberg in [0226] discloses applying the time shift to perform future corrections so that an estimated synchronization of the token clock and the comparator clock may be performed in the future.  
This time adjustment (to account for “time drift”) in Greenberg allows the server to adjust its own time clock to align with the actual time kept on the token device’s clock, which is not as accurate as the server’s clock and as a result causes time drift. For example, if the token device displays a new token / one-time-password every 30 seconds, the server can more accurately predict which token / one-time-
Greenberg in [0223-226] states, “[0223] The synchronization module is optionally configured to: [0224] a. receive a token's clock time (e.g. via user input); [0225] b. determine a difference between the token's clock time and a comparator clock, thereby identifying a time shift; and [0226] c. apply the determined time shift to the validation algorithm (e.g. such that the validation algorithm uses the time shift for future code/time correlations).”

Claim 16 recites, 
A non-transitory computer-readable recording medium on which a computer program is recorded comprising instructions that when executed by a computer, perform operations comprising:
 G1 in [0041] & [0044] discloses that the token device (fig. 1a) includes a memory. G1 in [0041] & [0044] discloses that the token device (fig. 1a) includes a controller (“processor”) that reads instructions from a non-transitory storage.
Greenberg in fig. 1A, which is described in [0308-314], discloses a token device (“smart card”) that generates a one-time password or token. Greenberg also discloses a server (“server”) in fig. 12, where the user uses a remote terminal to enter in the one-time password or token, which is sent to the server.
- obtaining a first reference time data corresponding to a time for setting a smart card clock, …
Greenberg in [0048] discloses synching or initializing a clock of the token device (see fig. 1A) with the clock of a server to determine clock drift at a later time, which corresponds to “obtaining a first reference time data.” 
Specifically, Greenberg [0048] in full states, “During manufacture, the clock time can be synchronized with the clock on a server (e.g. NTP server), for example, to allow clock drift to be determined at a later date.”
… and a second reference time data corresponding to a time for reading a first time data of said smart card clock, 
Greenberg in [0223-226], which are included in full below, teach a server obtaining a token’s clock time (“second reference time data”). Greenberg in [0223-225] discloses a synchronization module that is part of a server (see fig. 12 of Greenberg), which receives the token’s (“smart card”) clock time.  An embodiment of this process is also described in [0228-231] of Greenberg.
- determining a time drift associated with the first smart card based on said first reference time data and on said second reference time data, and 

- determining a behavior of the first smart card from said time drift.
The Examiner interprets the “behavior” of the first smart card as corresponding to either i) a time drift per unit of time (i.e., per day) that can be used in the future to estimate the total time drift since the last adjustment of the time performed by the server, or ii) the behavior is the total time drift over a period of time (e.g., 6 months, 2 days, and 4 hours) that is calculated based, at least partially upon, a (determined) “time drift” of the “first smart card” over a unit of time (e.g., per day or year).  
Greenberg in [0048] discloses synching a clock of the token device (see fig. 1A) with the clock of a server to determine clock drift at a later time, which corresponds to obtaining “first reference time data.” (i.e., setting time or initialization time)
Greenberg in [0225] discloses determining the difference between token’s clock time and the comparator time (i.e., server’s clock, see Greenberg at [0233]), which is used  to determine the time drift of the token’s clock.
Greenberg in [0226] discloses applying the time shift to perform future corrections so that an estimated synchronization of the token clock and the comparator clock may be performed in the future.  
This time adjustment (to account for “time drift”) in Greenberg allows the server to adjust its own time clock to align with the actual time kept on the token device’s clock, which is not as accurate as the server’s clock and as a result causes time drift. For example, if the token device displays a new token / one-time-password every 30 seconds, the server can more accurately predict which token / one-time-password is being displayed on the token device, and thus, the server can more accurately determine which 30 second time window and the corresponding token / one-time-password is being displayed.  
Greenberg in [0223-226] states, “[0223] The synchronization module is optionally configured to: [0224] a. receive a token's clock time (e.g. via user input); [0225] b. determine a difference between the token's clock time and a comparator clock, thereby identifying a time shift; and [0226] c. apply the determined time shift to the validation algorithm (e.g. such that the validation algorithm uses the time shift for future code/time correlations).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg in view of US 2016/0262122 to Aldana (hereinafter “Aldana”). 
	Regarding claim 3, Greenberg teaches of the features, 
The method according to claim 1, … , the first smart card and the second smart card being part of the same manufacturing batch of smart cards.  
	The Examiner interprets the “the first smart card and the second smart card being part of the same manufacturing batch of smart cards” as corresponding to smart cards that have the same or very similar manufacturing tolerances.  
	Greenberg in [0034-35] teaches “tokens” which are interpreted as multiple token devices “first smart card” and “second smart card.” The Examiner interprets manufacture of all of these token devices as a single batch over a (long) period of time.  
	Greenberg does not teach,
… wherein a second smart card comprises said clock … 
	However, Aldana teaches the above features,
The Examiner interprets the above features as using the clock of a “second smart card” to determine the drift for a “first smart card.”
Aldana at [0042-43] teaches time drift in a clock is based on manufacturing tolerances or temperatures, and a calculation of the amount of time drift in the first and second clocks (of different stations) is quantifiable, and these quantities are used to adjust a clock’s time to maintain synchronization, as taught in the last third of [0042] and the first two sentences of [0043] of Aldana.
The Examiner interprets the above features of Aldana as corresponding to using the second clock (“second reference time data”) in order to determine “amount of drift of state,” as stated in the second to last sentence of [0042] in Aldana. This corresponds to “determining a time drift,” as recited in claim 1, because Aldana in [0041-43] teaches determining the drift in both STA devices, where each STA device 
Thus, the clock of a “second smart card” may be used in determining the drift for a “first smart card.”
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Greenberg with Aldana. One of ordinary skill in the art would have been motivated to perform such an addition to provide determining time drift in a clock that is based on manufacturing tolerances or temperatures, and the calculation of the amount of time drift in the first and second clocks (of different stations) is quantified and can be used so that both stations understand the time drifts of the clocks. The quantities of the time drifts may be used to adjust a clock’s time to maintain synchronization, as taught in the last third of [0042] and the first two sentences of [0043] of Aldana.

Regarding claim 6, Greenberg teaches, 
The method according to claim 3, wherein said second reference time data is received: 
- during a phase of manufacture of the second smart card, or 
As stated above, Greenberg in [0034-35] teaches “tokens” which are interpreted as multiple token devices (“first smart card” and “second smart card”). The manufacture of all of these token devices could together be interpreted as a phase of manufacture, which could be over a long period of time. 
The Examiner interprets the “second time reference” data as being received during manufacture of the “second smart card” which is at the same time as the first use of the “first smart card,” where the time of first use is the time when “second time reference” is received from the “first smart card” which is then used to determine the time drift, as described above in the rejection of claim 1.
Greenberg does not appear to teach,
- during a phase of use of the second smart card, during a first transaction implemented by means of said second smart card, 
However, Aldana teaches the above features,

The Examiner interprets the above features of Aldana as corresponding to using the second clock (“second reference time data”) in order to determine “amount of drift of state,” as stated in the second to last sentence of [0042] in Aldana. This corresponds to “determining a time drift,” as recited in claim 1, because Aldana in [0041-43] teaches determining the drift in both STA devices, each having one of the first clock and second clock.  
said first reference time data of the clock being further received.  
	Aldana in fig. 3 and [0041-43] teaches that the exchange of data between the two STA devices allows each device to determine the time drifts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571) 272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495